Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 1 of 20 PageID #: 5076




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

   INTERNATIONAL CONSTRUCTION           )
   PRODUCTS LLC,                        )
                                        )
                   Plaintiff,           )
                                        )
              v.                        )                      Civ. No. 15-108-RGA
                                        )
   CATERPILLAR INC., KOMATSU AMERICA )
   CORP., ASSOCIATED AUCTION SERVICES, )
   LLC D/B/A CAT AUCTION SERVICES, RING )
   POWER CORPORATION, ZIEGLER INC.,     )
   AND THOMPSON TRACTOR COMPANY,        )
   INC.                                 )
                                        )
                   Defendants.          )
                                        )


                                  MEMORANDUM OPINION


  John W. Shaw, Esq., Andrew E. Russell, Esq., and Nathan R. Hoeschen, Esq., Shaw Keller LLP,
  Wilmington, DE; David Boies, Esq., Boies Schiller Flexner LLP, Armonk, NY; James P. Denvir,
  Esq., Amy J. Mauser, Esq., Christopher G. Renner, Esq., Michael S. Mitchell Esq., Jonathan Shaw,
  Esq., and William Bloom, Esq., Boies Schiller Flexner LLP, Washington, D.C. Attorneys for
  Plaintiff International Construction Products LLC.

  David J. Baldwin, Esq. and Ryan C. Cicoski, Esq., Potter Anderson & Corroon LLP, Wilmington,
  DE; Robert G. Abrams, Esq., Gregory J. Commins, Jr., Esq., Danyll W. Foix, Esq., and Carey S.
  Busen, Esq., Baker & Hostetler LLP, Washington, D.C. Attorneys for Defendant Caterpillar Inc

  Henry E. Gallagher, Jr., Esq., Connolly Gallagher LLP, Wilmington, DE; Quentin R. Wittrock,
  Esq. and Richard C. Landon, Esq., Gray Plant Mooty, Minneapolis, MN. Attorneys for Associated
  Auction Services, LLC and Ziegler Inc.

  Denise S. Kraft, Esq. and Brian A. Biggs, Esq., DLA Piper LLP US, Wilmington, DE; David H.
  Bamberger, Esq., DLA Piper LLP US, Washington, D.C.; Adam I. Steene, Esq., DLA Piper LLP
  US, New York, NY. Attorneys for Komatsu America Corp.

  M. Duncan Grant, Esq. and James H. S. Levine, Esq., Pepper Hamilton LLP, Wilmington, DE;
  Jeremy Heep, Esq., Robin P. Sumner, Esq., and Melissa Hatch O’Donnell, Esq., Pepper Hamilton
  LLP, Philadelphia, PA. Attorneys for Defendant Thompson Tractor Company, Inc.
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 2 of 20 PageID #: 5077




  Dominick T. Gattuso, Esq., Heyman Enerio Gattuso & Hirzel, LLP, Wilmington, DE 19801; Niels
  P. Murphy, Esq., Gerry A. Giurato, Esq., and Murphy & Anderson, PA, Jacksonville, FL.
  Attorneys for Defendant Ring Power Corporation.



  August 10, 2020
  Wilmington, DE
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 3 of 20 PageID #: 5078




  /s/ Richard G. Andrews
  ANDREWS, U.S. DISTRICT JUDGE:

           Before the court are motions by Defendants Caterpillar, Komatsu America Corp., and

  Associated Auction Services (collectively, “Defendants”) to dismiss the state law claims Plaintiff

  International Construction Products (“ICP”) asserts in its third amended complaint. (D.I. 259; D.I.

  261; D.I. 265). The state law claims are for tortious interference with contract (Counts 3-4),

  tortious interference with prospective business relations (Counts 5-6), civil conspiracy (Counts 7-

  8), and aiding and abetting (Counts 9-10). (D.I. 246 ¶¶ 174-219). Defendants contend that the

  third amended complaint fails to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). For the reasons

  set forth herein, the motions to dismiss are granted in part and denied in part.

      I.   BACKGROUND

           Caterpillar and Komatsu (the “Manufacturer Defendants”) manufacture new heavy

  construction equipment which is distributed and sold to end users through local equipment dealers

  such as Ziegler, Ring Power, and Thompson Tractor (the “Dealers”). 1 (D.I. 246 ¶¶ 8-13, 22-23,

  28, 46). In addition to selling new heavy construction equipment through their local dealerships,

  the Dealers sell used heavy construction equipment through consignment with online

  marketplaces, such as Defendant Associated Auction Services and non-party IronPlanet. (Id. at ¶¶

  10, 50).

           In 2013, Plaintiff ICP contracted with Lonking Holdings Ltd., a Chinese manufacturer of

  new heavy construction equipment, to serve as Lonking’s master distributor in the United States.

  (D.I. 162 at ¶ 65). ICP planned to sell the new equipment directly to end users through

  ICPDirect.com, an internet store that would be hosted and supported by IronPlanet. (Id. at ¶ 66).



  1
         The Dealers have been dismissed from this action for lack of personal jurisdiction. (See
  D.I. 238).

                                                    1
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 4 of 20 PageID #: 5079




  On March 3, 2014, ICP and IronPlanet signed a services agreement, called a Hosted Site

  Agreement, which memorialized the plan. (Id. at ¶ 69). ICP publicly announced its partnership

  with IronPlanet the same day. (Id. at ¶ 74).

            Associated Auction Services and IronPlanet have held merger discussions in the past. (D.I.

  162 at ¶ 87). These merger discussions were renewed in February 2014, before ICP announced its

  partnership with IronPlanet. (Id. at ¶ 85). Associated Auction Services is owned in part by

  Caterpillar and some of its equipment dealers. (Id. at ¶¶ 10-13). In 2015, Associated Auction

  Services and IronPlanet completed the merger. (Id. at ¶ 10).

            According to the third amended complaint, Defendants wanted to block ICP’s entry as a

  competitor into the market for new heavy construction equipment by forcing IronPlanet to

  discontinue its relationship with ICP. (Id. at ¶¶ 97, 101). To achieve this goal, Caterpillar used

  two tools: the consignment of used heavy construction equipment by its equipment dealers and a

  potential merger between IronPlanet and Associated Auction Services. 2          According to ICP,

  Caterpillar’s equipment dealers would withhold or consign used heavy construction equipment, as

  a stick or carrot respectively, to induce IronPlanet to end its business relationship with ICP. (Id.

  at ¶ 102).

      II.   STANDARD OF REVIEW

            Under Rule 12(b)(6), a party may move to dismiss a complaint for failure to state a claim

  upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive the motion to dismiss, the

  complaint must contain sufficient factual matter “to state a claim to relief that is plausible on its




  2
          The court has previously dismissed with prejudice ICP’s claims that the merger was
  unlawful under Sherman Act § 1 and Clayton Act § 7 and denied ICP’s motion to reconsider that
  dismissal. (D.I. 45 at 23-26, 27; D.I. 64 at 20-22). The allegations in the third amended complaint
  relating to the merger are now subject to a pending motion to strike. (D.I. 257).

                                                    2
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 5 of 20 PageID #: 5080




  face.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 570 (2007)). The factual allegations do not have to be detailed, but they must provide

  more than labels, conclusions, or a “formulaic recitation” of the claim elements. Twombly, 550

  U.S. at 555. In assessing the plausibility of a claim, the court must accept all well-pleaded factual

  allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff. In

  re Rockefeller Ctr. Prop., Inc. Sec. Litig., 311 F.3d 198, 215 (3d Cir. 2002). The court’s review is

  limited to the allegations in the complaint, exhibits attached to the complaint, documents

  incorporated by reference, and items subject to judicial notice. Mayer v. Belichick, 605 F.3d 223,

  230 (3d Cir. 2010).

   III.   DISCUSSION

          The parties dispute whether the state law claims are governed by the laws of North

  Carolina, as some Defendants assert, or the laws of Florida or Illinois, as ICP asserts. (D.I. 260 at

  5; D.I. 262 at 7 n.7; D.I. 276 at 3-7). ICP concedes, however, that, with the exception of the aiding

  and abetting claim, there is no conflict between the laws of North Carolina, Florida, and Illinois.

  (D.I. 276 at 11 n.9, 16 n.13, 17 n.15). Accordingly, the court need not decide which state’s law

  governs, except with respect to the aiding and abetting claim. For all other claims, the court will

  apply the law of Florida and Illinois, as the parties have primarily done in their briefs. 3 With that

  understanding, each state law claim is addressed in turn.




  3
           Associated Auction Services is the only defendant that relied exclusively on North Carolina
  law to attack the merits of the tortious interference and civil conspiracy claims. (D.I. 260).
  Although Caterpillar believes North Carolina law applies, it relied only on the laws of Florida and
  Illinois to argue that all of the state law claims fail. (D.I. 262 at 7 n.7). Komatsu did not state a
  position on the choice of law issue and relied only on the law of Florida and Illinois. (D.I. 266).
  Because ICP generally saw no conflict, it applied only Florida and Illinois law. (D.I. 276).

                                                    3
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 6 of 20 PageID #: 5081




         A. TORTIOUS INTERFERENCE WITH CONTRACT

         The elements for a tortious interference claim are (1) the existence of a valid contract

  between the plaintiff and another; (2) the defendant’s knowledge of the contract; (3) the

  defendant’s intentional and unjustified inducement of a breach of the contract; and (4) damages.

  Healy v. Metro. Pier & Exposition Auth., 804 F.3d 836, 842 (7th Cir. 2015) (Illinois); Johnson

  Enter. of Jacksonville, Inc. v. FPL Group, Inc., 162 F.3d 1290, 1321 (11th Cir. 1998) (Florida);

  S.N.R. Mgmt. Corp. v. Danube Partners 141, LLC, 659 S.E.2d 442, 452 (N.C. App. 2008) (North

  Carolina). Defendants have each attacked this claim in their own separate way, so their individual

  arguments are addressed in turn.

                     1. Komatsu

         Komatsu argues that there are no allegations of intentional interference. (D.I. 266 at 5-6).

  The third amended complaint, however, alleges that a Komatsu executive responsible for the

  consignment of heavy construction equipment “threatened to boycott IronPlanet if it continued to

  do business with ICP,” and communicated that threat to IronPlanet. (D.I. 246 ¶ 110). The business

  relationship between IronPlanet and ICP was memorialized and governed by the Hosted Services

  Agreement. Thus, to stop doing business with ICP, IronPlanet would have to break the contract.

  Komatsu’s conclusory argument does not explain why this allegation does not adequately allege

  interference. Accordingly, Komatsu’s motion to dismiss the tortious interference with contract

  claim is denied.

                     2. Caterpillar

         Caterpillar relies on two elements to attack ICP’s tortious interference claim: knowledge

  of the contract and unjustified interference. Caterpillar contends that there are no non-conclusory

  allegations that it knew of the existence of the contract. (D.I. 262 at 9). But the third amended



                                                  4
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 7 of 20 PageID #: 5082




  complaint alleges that the contract was publicly announced at an industry expo and “widely

  covered” by the trade press. (D.I. 246 at ¶ 74). It is reasonable to infer at the pleadings stage that

  Caterpillar had knowledge of the contract based on these widely disseminated public

  announcements.

         Caterpillar further contends that there was no conduct alleged in the complaint that

  qualifies as intentional and unjustified interference, because: (i) there are no allegations of

  communications between Caterpillar and IronPlanet before IronPlanet terminated its contract with

  ICP, (ii) any communications that did occur do not “show threats on their face,” and (iii) any

  threats made by Caterpillar that interfered with the contract are protected by a competition

  privilege. (D.I. 262 at 9-10; D.I. 281 at 4).

         Caterpillar’s first two points fail. The Third Amended complaint does in fact allege direct

  communications between Caterpillar and IronPlanet, and that these communications were threats

  directed to the business relationship between ICP and IronPlanet. Specifically, the complaint

  alleges, “On April 4, 2014, IronPlanet’s President, Jeff Jeter, informed ICP’s Chairman, Tim

  Frank, that Caterpillar, and at least one other manufacturer of heavy construction equipment, had

  earlier that day threatened to stop doing business with IronPlanet if IronPlanet continued to deal

  with ICP.” (D.I. 246 ¶ 114). This alleged threat occurred before IronPlanet terminated its contract

  with ICP on April 10. (Id.).

         This leaves Caterpillar’s last argument based on the competition privilege. The privilege

  does not apply here. Under Illinois law, the “privilege extends to the tort of interference with a

  prospective business relation or economic advantage but does not apply to the tort of interference

  with a contractual relation.” Soderlund Bros., Inc. v. Carrier Corp., 663 N.E.2d 1, 8 (Ill. App. Ct.

  1995). In Florida, the privilege does apply to the tort of interference with contracts, but only when



                                                    5
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 8 of 20 PageID #: 5083




  “the contract is terminable at will.” Perez v. Rivero, 534 So.2d 914, 916 (Fla. App. Ct. 1988). It

  was not terminable at will here. (D.I. 276 at 12). For the foregoing reasons, Caterpillar’s motion

  to dismiss the tortious interference with contract claim is denied.

                     3. Associated Auction Services

         Like Caterpillar, Associated Auction Services argues that the complaint fails to allege

  conduct that was “without justification.” (D.I. 260 at 8). Unlike Caterpillar, however, Associated

  Auction Services succeeds in this argument, because the third amended complaint fails to allege

  any conduct by Associated Auction Services that can be properly characterized as interference.

  There are only two communications alleged in the complaint that are potential candidates for being

  characterized as threats by Associated Auction Services: a March 18 email and a March 26 draft

  letter. Both communications arise in the context of merger negotiations between Associated

  Auction Services and IronPlanet that occurred in the spring of 2014. (D.I. 246 ¶¶ 95, 115, 133).

         The March 18 email was sent by William Hoeft, an individual who wears two hats as the

  chairman of both Associated Auction Services and Ziegler, to Greg Owens of IronPlanet. The

  March 18 email is composed of two paragraphs: (i) a first paragraph where Hoeft responds to the

  terms of IronPlanet’s merger offer, and (ii) a second paragraph where Hoeft says, in relevant part,

  “On a side note, we, and Caterpillar, noted … Iron Planet’s new relationship with International

  Construction Products,” and “we are concerned….” (D.I. 246 ¶ 104; D.I. 195-1, Ex. 1). The email

  concludes with Hoeft’s signature block containing only his title and contact information for

  Ziegler. (D.I. 195-1, Ex. 1).

         The third amended complaint describes the second paragraph as a threat delivered “on

  behalf of Caterpillar and its dealers.” (D.I. 246 ¶ 104). Associated Auction Services is not a

  Caterpillar dealer, and nowhere does the complaint characterize the email as a threat made by



                                                   6
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 9 of 20 PageID #: 5084




  Associated Auction Services. Indeed, in a prior motion, ICP characterized the second paragraph

  as a threat made by Ziegler, one of Caterpillar’s dealers (see D.I. 200 at 15), which the court accepts

  for the purposes of a motion for reargument requesting transfer of all the Dealer Defendants to

  Florida based on the conspiracy theory of jurisdiction. For these reasons, the purported threat in

  the March 18 email cannot be attributed to Associated Auction Services.

         The March 26 letter is from Hoeft to Owens and provides a bulleted list of the various

  “facts” Hoeft believes should close the gap on the parties’ valuations of the two companies they

  seek to merge. (D.I. 195-1, Ex. 2). One of the bulleted facts states:

           While you state that our Dealer network from a diversity standpoint is a
           weakness, we view it as an incredible strength and one that will bring substantial
           opportunity to the combined entity under the [AAS] brand and through [AAS’s]
           committed leadership. [AAS] is the global leader, and [AAS] has the ability to
           both leverage its global strength, or, alternatively, provide leverage against
           [IronPlanet] if we are to go our own separate ways. 4

  (D.I. 246 ¶ 106; D.I. 195-1, Ex. 2). Neither the quoted paragraph nor any other part of the letter

  contains an express or implied reference to ICP. (D.I. 195-1, Ex. 2). The letter concludes with

  Hoeft’s signature block, which contains only his title and contact information for Associated

  Auction Services. (Id.). Finally, the letter is only a draft. (D.I. 246 ¶ 106).

         To construe the March 26 letter as a threat by Associated Auction Services to interfere with

  the contract between ICP and IronPlanet, the court must infer that the draft letter was sent to

  IronPlanet, the letter was sent without changes, Hoeft intended his comments about “providing

  leverage against” IronPlanet to read as a threat directed to the contract between IronPlanet and

  ICP, and IronPlanet would understand that the language was indeed a threat trying to induce a

  breach of that contract. This simply requires too many inferences to be plausible. Accordingly,


  4
         In this case, the parties and the court have referred to same company with many names:
  Associated Auction Services, AAS, Cat Auction Services, and CAT. For consistency, the court
  uses Associated Auction Services, or AAS where necessary.

                                                    7
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 10 of 20 PageID #: 5085




   the third amended complaint fails to allege any conduct by Associate Auction Services that

   plausibly shows interference.5 Because ICP has not alleged an essential element of a claim for

   tortious interference with contract, its claim against Associated Auction Services is dismissed with

   prejudice. Dismissal is with prejudice, because ICP has not been able to state a claim after making

   three amendments and obtaining discovery. This indicates that any further amendments would be

   futile.

             B. TORTIOUS          INTERFERENCE            WITH       PROSPECTIVE           BUSINESS
                RELATIONS

             To state a claim for tortious interference with prospective business relations, a plaintiff

   must plausibly allege: “(1) plaintiff’s reasonable expectancy of entering into a valid business

   relationship; (2) defendant’s knowledge of that expectancy; (3) defendant’s intentional and

   unjustifiable interference that induced or caused a breach or termination of the expectancy; and (4)

   damage to plaintiff resulting from defendant’s conduct.” F:A J Kikson v. Underwriters Labs., Inc.,

   492 F.3d 794, 800 (7th Cir. 2007); Ethan Allen, Inc. v. Georgetown Manor, 647 So. 2d 812, 814

   (Fla. 1994). ICP’s claims fail on the first element – a reasonable expectancy of entering into a

   contract.

             ICP asserts that it had two prospective business relations: one with IronPlanet “in the

   future” and another with foreign manufacturers. (D.I. 246 ¶ 191). “As a general rule, an action

   for tortious interference with a [prospective] business relationship requires a business relationship

   evidenced by an actual and identifiable understanding or agreement which in all probability would

   have been completed if the defendant had not interfered.” Ethan Allen, 647 So.2d at 815.



   5
          ICP asks the court to impute the acts of other defendants to Associated Auction Services
   in order to find that Associated Auction Services interfered with the contract. (D.I. 276 at 13).
   While ICP has shown that such imputation occurs in conspiracy claims, it has not shown that the
   same imputation is permitted under the law for a tortious interference claim.

                                                      8
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 11 of 20 PageID #: 5086




          The only allegations of an agreement between IronPlanet and ICP relate to the “Hosted

   Services Agreement” which was not prospective but actually executed. (D.I. 246 ¶ 69). This

   agreement had a one-year term with two automatic renewals of successive one-year terms. (Id.).

   Because the renewals were already a term of an executed contract and occurred automatically, the

   renewals themselves are not a reasonable expectancy but instead a part of an executed contract.

   So, if ICP had alleged that Defendants interfered with the renewals, ICP would be alleging tortious

   interference with contract, not tortious interference with a prospective business relation. There are

   no allegations that another agreement was in development or that ICP was likely to form another

   relationship with IronPlanet “in the future.” Contrary to ICP’s assertions, the allegations in

   paragraphs 70-72, and 75-77 of the complaint do not show a prospective second business relation.

   (D.I. 276 at 17). Those paragraphs allege that IronPlanet forecasted substantial sales from 2014

   to 2016 due to its relationship with ICP. (D.I. 246 ¶¶ 70-72, 75-77). But ICP’s first contract with

   IronPlanet, with the automatic renewals, was scheduled to run until 2017. (Id. at ¶ 69). Thus, the

   projections in those forecasts were based on the first contract, not an anticipated second contract.

   Ultimately, ICP cannot assume that because it made one deal with IronPlanet, it would make

   others. See, e.g., Ethan Allen, 647 So. 2d at 815 (rejecting a tortious interference claim where the

   relationship was based on the “mere hope” of future sales to past customers). Accordingly, the

   complaint fails to allege a reasonable expectancy of a second contract with IronPlanet.

          The claims based on a prospective relation with the foreign manufacturers fails for the

   same reason. As the complaint itself admits, these foreign manufacturers did no more than

   “express[] interest.” (D.I. 246 at ¶¶ 80-84). Speculative prospective business deals do not rise to

   the level of “reasonable business expectancies.” See, e.g., Israeli Aircraft Indus., Ltd. v. Sanwa

   Bus. Credit Corp., 850 F. Supp. 686, 693 (N.D. Ill. 1993) (finding that a “speculative prospective



                                                    9
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 12 of 20 PageID #: 5087




   business deal[]” did not rise to the level of a “reasonable expectancy” where “parties were still

   negotiating and no firm offer had been made”); Ethan Allen, 647 So. 2d at 815. Because ICP has

   failed to allege the existence of a reasonable expectancy of entering into a valid business

   relationship, which is an essential element of a claim for tortious interference with a prospective

   business relation, counts 5 and 6 of the third amended complaint are dismissed with prejudice.

   Dismissal is with prejudice because any further amendments would be futile.

          C. CIVIL CONSPIRACY

          To state a claim for civil conspiracy, Plaintiff must adequately allege: (i) the existence of

   an agreement between two or more persons; (ii) to do an unlawful act or to do a lawful act by

   unlawful means, (iii) an overt act to further the conspiracy, and (iv) damage to plaintiff as a result

   of the overt act. See Lewis v. Lead Indus. Assoc., 2020 WL 2562929, at *4 (Ill. May 21, 2020);

   Philip Morris USA, Inc. v. Russo, 175 So.3d 681, 686 n.9 (Fla. 2015).

          “[A] conspiracy is not an independent tort.” Indeck N. Am. Power Fund, L.P. v. Norweb

   PLC, 735 N.E.2d 649, 662 (Ill. App. Ct. 2000); Alhassid v. Bank of Am., N.A., 60 F. Supp. 3d

   1302, 1316 (S.D. Fla. 2014). “[A]n actionable conspiracy requires an actionable underlying tort

   or wrong.” Raimi v. Furlong, 702 So.2d 1273, 1284 (Fla. Dist. Ct. App. 1997)); Indeck, 735

   N.E.2d at 662. Thus, to state a claim for civil conspiracy, the complaint must, among other things,

   identify the underlying tort or wrong. See Nexus Tech., Inc. v. Unlimited Power Ltd., 2019 WL

   4941178, at *7 (W.D.N.C. Oct. 7, 2019) (dismissing civil conspiracy claim where plaintiff failed

   to “specifically identify an underlying tort”); Gas Tech. Inst. v. Rehmat, 2006 WL 3743576, at *35

   (N.D. Ill. Dec. 15, 2006) (“[B]ecause ‘a bare claim of conspiracy’ is unenlightening, a claim of

   civil conspiracy does require allegations as to the parties, the purpose, and approximate date of the

   conspiracy.” (emphasis added) (quoting Loubser v. Thacker, 440 F.3d 439, 442 (7th Cir. 2006))).



                                                    10
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 13 of 20 PageID #: 5088




          Here, the civil conspiracy counts do no more than identify dozens of paragraphs in the body

   of the complaint and state that those paragraphs allege an element of the civil conspiracy claim.

   For example, the complaint states, “As alleged in Paragraphs 96-134, the object of the agreement

   entered into by [defendant] was an unlawful act.” (See D.I. 246 at ¶¶ 245-47, 266-68). This type

   of puzzle pleading does not satisfy the requirements of Fed. R. Civ. P. 8 that the plaintiff set forth

   a “short and plain” statement of its claims and make each allegation “simple, concise and direct.”

   See Lord Abbett Affiliated Fund, Inc. v. Navient Corp., 2017 WL 3891676, at *3 (D. Del. 2017)

   (dismissing complaint under Fed. R. Civ. P. 8 because it relied on “puzzle pleading”).

          Because the third amended complaint does not identify the underlying tort or wrong, the

   civil conspiracy counts (Counts 7 and 8) are dismissed with prejudice. Dismissal is with prejudice

   because amendment would be futile, particularly when the court dismissed the state law claims in

   the previous complaint based on a failure to comply with Fed. R. Civ. P. 8(a). (See D.I. 238 at

   21).

          D. AIDING AND ABETTING

          The parties dispute whether the laws of Florida, Illinois, or North Carolina govern the claim

   for aiding and abetting.

          ICP argues first and foremost that the court should not undertake any choice of law analysis

   because “discovery is far from complete.” (D.I. 276 at 5). If the court does undertake a choice of

   law analysis, it must apply Delaware’s choice-of-law rules. Klaxon Co. v. Stentor Elec. Mfg. Co.,

   313 U.S. 487, 496 (1941). Under those rules, the court engages in a two-step inquiry. First, the

   court must determine whether the laws of the competing jurisdictions actually conflict. Pa. Emp.,

   Benefit Trust Fund v. Zeneca, Inc., 710 F. Supp. 2d 458, 466 (D. Del. 2010). Second, if an actual

   conflict exists, the court must apply the “most significant relationship” test from the Restatement



                                                    11
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 14 of 20 PageID #: 5089




   (Second) of Conflict of Laws to determine which state’s laws govern. Id. Each of these issues are

   addressed in turn, starting with whether the court may appropriately undertake a choice of law

   analysis at this stage of the proceedings.

                      1. Engaging in a Choice of Law Analysis on a Motion to Dismiss

          ICP cites several cases where courts declined to undertake a choice of law analysis at the

   motion to dismiss stage because, for example, it was unknown where the plaintiffs resided or no

   discovery had taken place. (D.I. 275 at 3-4, citing Zazzali v. Hirschler Fleischer, P.C., 482 B.R.

   495, 517 (D. Del. 2012) (declining to decide which state’s law governed a fraud claim asserted by

   a trustee in a bankruptcy proceeding because “there were investors who were defrauded throughout

   the United States,” and their locations had not yet been determined); Arçelik A.Ş v. E. I. du Pont

   de Nemours & Co., 2018 WL 1401327, at *8 (D. Del. Mar. 20, 2018) (declining to undertake a

   choice of law analysis at the motion to dismiss stage where “virtually no discovery has taken

   place”)). The circumstances are different here. We know exactly where ICP resides. Discovery

   has taken place. Indeed, ICP has relied on this discovery to assert allegations in support of its

   claims. Accordingly, it is not premature to engage in a choice of law analysis that will allow the

   court to resolve Defendants’ motions to dismiss.

                      2. The Existence of a Conflict

          Because the court finds no reason to delay a choice of law analysis, it must first determine

   whether the laws of Illinois, Florida, and North Carolina actually conflict. Defendants suggest that

   there is a conflict on the grounds that some jurisdictions recognize a cause of action for aiding and

   abetting whereas others do not. At least one Defendant argues that each of the jurisdictions doe

   not recognize a cause of action for aiding and abetting. Caterpillar makes the argument as to

   Illinois and Florida, while Associated Auction Services makes the argument as to North Carolina.



                                                    12
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 15 of 20 PageID #: 5090




   (D.I. 262 at 13-14; D.I. 260 at 10). Meanwhile, ICP argues that Illinois and Florida do recognize

   the claim, but does not respond to the contentions regarding North Carolina. (D.I. 276 at 20).

          The United States Court of Appeals for the Seventh Circuit has stated that “there is no tort

   of aiding and abetting.” E. Trading Co. v. Refco, Inc., 229 F.3d 617, 623 (7th Cir. 2000)

   (describing the idea as “the dominant approach in Illinois”)(citing among other cases Cenco, Inc.

   v. Seidman & Seidman, 686 F.2d 449, 452 (7th Cir.1982)). But, as the court explained, that does

   not mean that one who aids and abets a tort has no liability. E. Trading, 229 F.3d at 623. “The

   distinction is between a separate tort of aiding and abetting, and aiding and abetting as a basis for

   imposing tort liability.” Id. Under Illinois law, “[a]iding and abetting may provide a theory for

   tort liability, but does not present a separate cognizable cause of action,” Catlett v. Infinity

   Healthcare Mgmt. of Ill. LLC, 2016 WL 7116589, at *6 (N.D. Ill. Dec. 7, 2016), because “[t]here

   is nothing to be gained by multiplying the number of torts.” E. Trading, 229 F.3d at 623; see also

   Cenco, 686 F.2d at 453 (“The only utility of a separate tort of aiding and abetting in the commission

   of a tort would be to give plaintiffs’ lawyers one more charge to fling at the jury in the hope that

   if enough charges are made the jury may accept at least one.”). Thus, “an actor who aids and abets

   the commission of a tort is liable for the underlying tort....” Catlett, 2016 WL 7116589, at *6

   (quoting F.D.I.C. v. Parzygnat, 2011 WL 3704731, at *6 (N.D. Ill. Aug. 23, 2011)). Accordingly,

   under Illinois law, the court should dismiss the aiding and abetting counts although ICP could still

   rely on the theory of aiding and abetting to assert liability for tortious interference of contract, the

   only common law tort remaining in the case.

          In contrast, North Carolina appears not to recognize a claim for aiding and abetting tortious

   interference as either a standalone count or as a theory of liability. In general, the elements of

   “aiding and abetting” are drawn from the Restatement (Second) of Torts § 876(b). Cent. Bank of



                                                     13
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 16 of 20 PageID #: 5091




   Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 177 (1994); Stoller v. Johnson,

   2017 WL 1052277, at *6 (Ill. App. Ct. Mar. 16, 2017). “However, the North Carolina Court of

   Appeals has indicated that § 876 should be applied restrictively.” NNN Durham Office Portfolio

   1, LLC v. Highwoods Realty Ltd. P’ship, 820 S.E.2d 322, 328 (N.C. Ct. App. 2018). “The

   Restatement of Torts ... is not the law of North Carolina unless a section has specifically been

   adopted.” Hinson v. Jarvis, 660 S.E.2d 604, 607 (N.C. Ct. App. 2008). North Carolina has “only

   adopted Section 876 in limited circumstances.” North Carolina II, LP v. Branch Banking & Trust

   Co., 2012 WL 6597764, at *2 (N.C. Ct. App. Dec. 18, 2012). Those limited circumstances do not

   appear to include claims of tortious interference. See id. (listing the few cases where North

   Carolina has adopted § 876 for negligence of joint tortfeasors). Thus, under North Carolina law,

   the court should dismiss the aiding and abetting counts, and ICP could not rely on the theory of

   aiding and abetting to assert liability for tortious interference of contract.

           This leaves Florida. The Florida cases cited by the parties do not directly address the issue

   in the same manner as the Illinois and North Carolina cases. Instead, the parties infer Florida’s

   position from the claims asserted and the court’s response. In Lawrence v. Bank of America, N.A.,

   plaintiff relied on the theory of aiding and abetting to hold defendant liable for three torts that were

   not standalone claims for “aiding and abetting.” See 455 F. App’x 904, 906 (11th Cir. 2012)

   (identifying the three torts as common law fraud, conversion, and breach of fiduciary duty). The

   Lawrence court analyzed the claims after identifying the elements of aiding and abetting under

   Florida law, which track the same elements identified in § 876 of the Restatement. Id. This case

   thus suggests that Florida recognizes aiding and abetting as a theory to hold defendant liable for

   the underlying tort. In ZP No. 54 Ltd. P’ship v. Fidelity & Deposit Co. of Md., plaintiff asserted a

   standalone tort for “aiding and abetting a fraud,” and the court concluded that “aiding and abetting



                                                     14
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 17 of 20 PageID #: 5092




   a fraud may well be a valid cause of action in Florida.” 917 So.2d 368, 371 (Fla. Dist. Ct. App.

   2005). Thus, at least where fraud is at issue, Florida will recognize a standalone claim for aiding

   and abetting. Finally, the parties have cited no cases indicating the Florida takes a restrictive

   approach to a standalone claim of aiding and abetting in the same manner as North Carolina. Thus,

   the Fidelity case suggests that Florida would recognize a standalone claim for aiding and abetting

   tortious interference.

           In summary, Illinois does not recognize a standalone claim for aiding and abetting,

   although ICP could still rely on the theory of aiding and abetting to hold Defendants liable for the

   underlying tort. North Carolina does not recognize either a standalone claim for aiding and

   abetting or a theory of aiding and abetting to hold Defendants liable for the underlying tort. Florida

   appears to recognize aiding and abetting as both a theory of liability and a standalone claim.

   Because the laws of these states conflict, the court must proceed with the most significant

   relationship test.

                        3. The Most Significant Relationship Test

           In Delaware, courts use the most significant relationship test from Restatement (Second)

   of Conflict of Laws § 145 to determine which state’s law governs a tort claim. Benihana of Tokyo,

   Inc. v. Benihana, Inc., 828 F. Supp. 2d 720, 725 (D. Del. 2011). Under that test, the court must

   evaluate the relative importance of four factors: “(a) the place where the injury occurred; (b) the

   place where the conduct causing the injury occurred; (c) the domicile, residence, nationality, place

   of incorporation and place of business of the parties; and (d) the place where the relationship, if

   any, between the parties is centered.” Id. For tort claims, “the applicable law will usually be the




                                                    15
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 18 of 20 PageID #: 5093




   local law of the state where the injury occurred,” unless some other state has a more significant

   relationship. 6 Restatement (Second) of Conflict of Laws § 156.

          The factors identified in § 145 are to be considered in light of the principles identified in §

   6 which are:

            (a) the needs of the interstate and international systems, (b) the relevant policies
            of the forum, (c) the relevant policies of other interested states and the relative
            interests of those states in the determination of the particular issue, (d) the
            protection of justified expectations, (e) the basic policies underlying the
            particular field of law, (f) certainty, predictability and uniformity of result, and
            (g) ease in the determination and application of the law to be applied.

    Restatement (Second) of Conflict of Laws §§ 6, 145.

          Turning to the first factor under § 145, where the loss is pecuniary in nature, as it is in a

   tortious interference claim, the injury “will normally be felt most severely at the plaintiff’s

   headquarters or principal place of business.” Eureka Res., LLC v. Range Resources-Appalachia,

   LLC, 62 A.3d 1233, 1238 (Del. Super. Ct. 2012); Hidrovia, S.A. v. Great Lakes Dredge & Dock

   Corp., 2002 WL 31509689, at *3 (N.D. Ill. Nov. 7, 2002) (concluding that plaintiff’s injury from

   tortious interference was felt at its principal place of business in Argentina). ICP’s principal place

   of business is in North Carolina. (D.I. 246 ¶ 7).

          For the second factor, Defendants’ conduct causing the injury presumably occurred at their

   respective principal places of business. See Eureka, 62 A.3d at 1238 (presuming for purposes of

   a motion to dismiss that injurious conduct occurred where defendant had its principal place of

   business). The principal places of business of the Defendants are Illinois and Minnesota, and the




   6
           Caterpillar cites TL of Fla., Inc. v. Terex Corp., 54 F. Supp. 3d 320 (D. Del. 2014) for the
   proposition that the first two factors should be given the greatest weight (see D.I. 262 at 15), but
   that case is applying the most significant relationship test under § 188 of Restatement (Second) of
   Conflict of Laws, which governs contract claims, not tort claims. See Terex, 54 F. Supp. 3d at
   327.

                                                       16
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 19 of 20 PageID #: 5094




   principal places of business of the non-defendant co-conspirators are Minnesota, Florida, and

   Alabama. (D.I. 246 ¶¶ 8-13). Thus, this factor does not favor any state. 7

          Likewise, the third factor – “the domicile, residence, nationality, place of incorporation and

   place of business of the parties” – does not favor any particular state because these considerations

   implicate numerous states. Id. at ¶¶ 7-13; Eureka, 62 A.3d at 1238 (considering the third factor “a

   wash” when it implicated several different states). Finally, the fourth factor does not point to any

   particular state, because there was no relationship between the parties prior to this lawsuit.

          Considering all these factors together, I conclude that no state has a more significant

   relationship to ICP’s aiding and abetting claim than North Carolina, which is the state where ICP’s

   injury was felt.8 See Eureka, 62 A.3d at 1238 (concluding that Pennsylvania had the most

   significant relationship to the tortious interference claim because plaintiff suffered injuries from

   defendant’s interference at its principal place of business, which was Pennsylvania); Xcell Energy

   & Coal Co., LLC v. Energy Inv. Grp., LLC, 2014 WL 2964076, at *6 (Del. Ch. June 30, 2014)

   (finding that Kentucky law governed plaintiff’s tortious interference claim because that was where

   plaintiff “was … based”); see also Von Ribbeck v. Negroni, 2019 WL 6894400, at *5 (N.D. Ill.

   Dec. 18, 2019) (finding that Illinois had most significant relationship to tortious interference claim

   because that is where plaintiff resided and, therefore, where injury was felt).



   7
            ICP relies on CAE Inc. v. Gulfstream Aerospace Corp., 203 F. Supp. 3d 447, 456 n.10 (D.
   Del. 2016) for the proposition that the location of defendant’s conduct should be given the greatest
   weight. (D.I. 276 at 6). But the persuasiveness of any statement in that case about the most
   significant relationship test is undercut by the fact that there was barely any dispute to resolve: (1)
   the court acknowledged that there was no conflict of law between Georgia and Delaware; and (2)
   the parties “effectively agree[d]” that Georgia law applied. Gulfstream, 203 F. Supp. 3d at 456.
   8
            Concluding that North Carolina law governs ICP’s state law claims does not affect my
   rulings on any other claims because, as ICP asserts, there is no conflict between the law of North
   Carolina and the laws of Florida or Illinois with respect to the other claims. (See D.I. 276 at 11
   n.9, 16 n.13, 17 n.15). Thus, the outcome for those claims would be the same regardless of which
   state’s law was applied.

                                                     17
Case 1:15-cv-00108-RGA-SRF Document 292 Filed 08/10/20 Page 20 of 20 PageID #: 5095




          The principles identified in § 6 of the Restatement do not change my conclusion. ICP cites

   Hidrovia for the proposition that Illinois has an overriding public policy interest in regulating the

   conduct of in-state defendants who tortiously interfere with a contract. (D.I. 275 at 7 (citing

   Hidrovia, S.A. v. Great Lakes Dredge & Dock Corp., 2002 WL 31509689 (N.D. Ill. Nov. 7,

   2002))).     Hidrovia, however, demonstrates the correctness of the Court’s conclusion. The

   Hidrovia court recognized Illinois’ public policy interest in regulating a defendant’s tortious

   conduct, but nevertheless found that Argentina had the most significant relationship to the claim,

   because among other things, the plaintiff was an Argentine corporation based in Argentina and,

   therefore, suffered injuries in Argentina. Hidrovia, 2002 WL 31509689, at *2-3.

          Because North Carolina governs ICP’s aiding and abetting claims, and North Carolina does

   not recognize an aiding and abetting claim as either an independent tort or a theory of liability,

   Counts 9 and 10 of the complaint for aiding and abetting are dismissed with prejudice.

   IV.    CONCLUSION

          For the foregoing reasons, Defendants’ motions to dismiss for failure to state a claim

   pursuant to Fed. R. Civ. P 12(b)(6) are granted in part and denied in part. (D.I. 259; D.I. 261; D.I.

   265). For tortious interference with contract (Counts 3 and 4), the motion to dismiss is granted

   for Associated Auction Services, but denied for Caterpillar and Komatsu. The claim for tortious

   interference with contract asserted against Associated Auction Services is dismissed with

   prejudice.     All other state law claims—i.e., tortious interference with prospective business

   relations (Counts 5 and 6), civil conspiracy (Counts 7 and 8), and aiding and abetting (Counts 9

   and 10)—are dismissed with prejudice. An appropriate order will be entered.




                                                    18
